Citation Nr: 0811590	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  00-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, C.G.




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1987 to June 1992.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

By a September 2007 rating decision, the RO granted the 
veteran's claims for entitlement to service connection for a 
left shoulder disorder and for a left knee disorder.  In 
light of the foregoing, no allegations of errors of fact or 
law remain for appellate consideration.  The RO's September 
2007 decision has fully resolved and rendered moot the 
claims.  No exceptions to the mootness doctrine are present 
because the benefits sought on appeal have been granted 
without the need for action by the Board.  See Thomas v. 
Brown, 9 Vet. App. 269, 270-71 (1996); see 38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2007).

The issue of service connection for a sinus disorder is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, a lumbar spine disability is 
manifested by degenerative disc disease with severe radiating 
pain, muscle spasms, and absent ankle jerks.

2.  On and after September 23, 2002, a lumbar spine 
disability is manifested by lumbosacral strain with flexion 
to 20 or 40 degrees, extension to 10 degrees, bilateral 
lateral flexion to 20 degrees, bilateral rotation to 15 
degrees, and bilateral lower extremity neurological 
manifestations.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a 60 
percent evaluation, but no more, for a lumbar spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  On and after September 23, 2002, the criteria for an 
evaluation in excess of 40 percent for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292-
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

3.  On and after September 23, 2002, the criteria for a 
separate evaluation of 10 percent for right lower extremity 
neurological manifestations of a lumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2007).

4.  On and after September 23, 2002, the criteria for a 
separate evaluation of 10 percent for left lower extremity 
neurological manifestations of a lumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, May 2006 and 
February 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Also prior to the re-
adjudication, August 2002 and August 2005 supplemental 
statements of the case notified the veteran that he must 
submit, or request that VA obtain, evidence of the worsening 
of his disability to include the effects on employment and 
daily life, the specific requirements to obtain a higher 
rating under the spine diagnostic codes applicable throughout 
the time period, and notice of the different types evidence 
available to demonstrate the above.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); Prickett, 20 Vet. App. at 376.  The 
letters also requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a January 1998 rating decision, the RO granted service 
connection for lumbosacral strain, status-post disk excision 
and fusion at L5-S1 (lumbar spine disability) and assigned a 
10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective August 1, 1997.  By a March 1998 rating 
decision, the RO assigned a 40 percent evaluation under 
Diagnostic Code 5295-5292, effective August 1, 1997.  By 
March 1998, May 1998, and September 1998 rating decisions, 
the RO continued the 40 percent evaluation.  By an October 
1998 rating decision, a 100 percent evaluation was assigned 
under 38 C.F.R. § 4.30 (2007), effective September 8, 1998.  
A 40 percent evaluation was assigned under Diagnostic Code 
5295-5292, effective January 1, 1999.  By a November 1998 
rating decision, the 100 percent evaluation was extended to 
February 1, 1999.  By a December 1998 rating decision, the 40 
percent evaluation was continued.  In May 1999, the veteran 
filed a claim for entitlement to a total disability rating 
based on individual unemployability which the RO considered 
as a claim for entitlement to an increased evaluation.  By a 
February 2000 rating decision, the RO continued the 40 
percent evaluation under Diagnostic Code 5295-5292.  The 
veteran appealed.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(2002); 68 Fed. Reg. 51454-51458 (2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and the revised criteria.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of September 23, 2002 and September 26, 
2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Old Criteria

An April 1999 private medical record noted that the veteran 
had back surgery in September 1998.  The examiner noted that 
although the radiographic results looked good, clinically the 
veteran still had much difficulty.  In a May 1999 private 
record, the diagnosis was degenerative disk L5/S1, status-
post posterior lumbar interbody fusion with residual 
symptomatology.  The private examiner did not feel that the 
veteran would be able to return to his regular job.  In 
another May 1999 private record, the veteran reported left 
sciatica and left lower extremity weakness.  

In a June 1999 VA radiology report, the impression was 
orthopedic rods and screws secure the L5-S1 level posterior 
and remaining disk spaces well-preserved.  

An August 1999 VA spine examination was conducted.  The 
veteran reported constant low back pain and left leg pain 
that was exacerbated with physical therapy and relieved by 
lying down.  The pain radiated into the S1 distribution of 
the left lower extremity with weakness and significantly 
limited his current activities.  Upon examination, there was 
lumbar spine flexion to 45 degrees, extension to 30 degrees, 
bilateral lateral flexion to 40 degrees, and bilateral 
rotation to 45 degrees.  There was lumbar spine pain to 
palpation, no motor weakness, 5/5 strength, no current 
numbness, and a negative seated straight leg raise test, but 
back pain with the supine straight leg raise on the left, 
which was slightly inconsistent with examination.  The 
examiner was unable to obtain any reflexes.  There were 
symptoms of radicular pain in the left S1 distribution.  The 
impression was chronic low back pain with chronic radiation 
into the left lower extremity.  

In a November 1999 VA medical record, the veteran reported 
low back pain.  In a December 1999 VA record, the veteran 
reported low back pain of 7.5/10 and denied bowel or bladder 
problems.  The veteran was reluctant to squat or bend.  
Examination showed slight rigidity of the lumbar 
paravertebral muscles, negative straight leg raise test, 
intact sensory examination to light touch and pinprick, and 
normal motor examination.  In a January 2000 VA record, the 
veteran reported low back pain.  In a March 2000 VA lumbar 
spine x-ray report, there was mild spinal stenosis of the 
central canal at L4-L5 and suboptimal visualization at L5-S1 
due to metallic stabilization devices.  In an April 2000 VA 
record, the veteran reported back pain that radiated down the 
left lower extremity.  

In the April 2000 notice of disagreement, the veteran 
reported constant excruciating back pain.

In April 2000 VA medical records, the veteran reported 
persistent low back pain, left leg numbness, and increased 
pain upon lying down.  In a May 2000 VA record, the veteran 
reported increasing low back pain with left leg 
radiculopathy.  There was a negative straight leg raise test 
and apparent paralumbar muscles spasm.  In a June 2000 VA 
record, the veteran reported constant low back pain extending 
to the left proximal thigh and left leg weakness.  He 
reported that his symptoms worsened with sitting, rising, 
walking longer than 10 minutes, could not be relieved, and 
disturbed his sleep.  There was normal bowel and bladder 
function.  Upon examination, there was reduced lumbar 
lordosis and right rotoscoliosis.

A July 2000 VA joints examination was conducted.  The veteran 
reported back pain with leg weakness and buttock pain.  He 
reported that his leg felt numb when he lay supine and that 
placing pillows between the legs provided symptomatic relief.  
Upon examination, there was lumbar spine flexion to 30 
degrees, extension to 0 degrees, and bilateral lateral 
flexion to 10 degrees.  There were paraspinal spasms, a 
negative straight leg raise test, and symmetrical patella and 
Achilles reflexes.  A July 2000 VA peripheral nerves 
examination was conducted.  The veteran reported chronic low 
back pain that radiated into the left leg.  Upon examination, 
there was no motor or sensory evidence for radiculopathy or 
sciatic neuropathy of the left L5 or S1 nerve root 
distribution.  A July 2000 lumbar spine radiology report 
impression was bilateral laminectomy at the L5 vertebra with 
metallic fixation screws and previous posterolateral bony 
fusion with no other abnormalities.  

In an October 2000 private medical record, an examiner opined 
that the veteran's left leg weakness was due to the original 
back injury.  

In a January 2001 VA medical record, the veteran reported 
back pain and left leg weakness.  The pain was 7/10 without 
medication and 2/10 with medication.  The examiner noted a 
normal left leg electromyography report.  A January 2001 VA 
spine examination was conducted.  The veteran reported a hot 
burning sensation in his low back and posterior buttocks and 
intermittent and burning left lower extremity pain.  He 
stated that his left lower extremity hurt upon walking, that 
he could not sit longer than 30 minutes, and that he wore a 
soft lumbar corset.  He denied bowel or bladder incontinence 
and erectile dysfunction.  Upon examination, there was lumbar 
spine flexion to 60 degrees, extension to 10 degrees, and 
bilateral lateral flexion to 10 degrees, all with pain.  
There was 3/5 motor strength of the left anterior tibialis 
and extensor hallucis longus muscles.  The remaining muscles 
were symmetrical and 4+/5.  The assessment was back pain with 
history of herniated L5/S1 status-post diskectomy with 
continued radicular symptoms.  

An April 2001 VA spine examination was conducted.  There was 
lumbar spine flexion to 30 degrees, extension to 0 degrees, 
and bilateral lateral flexion to 10 degrees.  There was a 
negative straight leg raise test and symmetric deep tendon 
reflexes.  The impression was increased, left greater than 
right, gastroc-soleus weakness consistent with S1 
radiculopathy, left greater than right.  In an August 2001 VA 
medical record, the veteran reported constant low back pain.  
He denied any bowel or bladder incontinence.  He was 
ambulatory and used a lumbosacral support device.  He 
reported that he worked at Wal-Mart and did not have any 
responsibilities that worsened his back pain.  He had used 
nonsteroidals, topical treatments, muscle relaxants, and 
narcotics without relief.  Upon examination, there was 
discomfort in the lower thoracic and upper lumbar areas.  
There was paraspinal muscles pain upon range of motion but no 
neurological deficiencies.  

In a May 2002 private medical record, the veteran reported a 
left shoulder injury while at work at Wal-Mart.  He also 
reported back problems.  

In a June 2002 lay statement, the veteran reported that he 
quit his job at Wal-Mart in May 2002 due to excruciating back 
and knee pain.  He stated that he could no longer cope with 
the long hours of standing, lifting, bending, and squatting.  
In a June 2002 lay statement, an employee in the financial 
aid office of a barber school stated that the veteran had 
attended since June 2001, but had reported that he might be 
unable to complete his degree due to back pain.  In another 
June 2002 lay statement, the assistant manager of Wal-Mart 
stated that in May 2002 the veteran resigned and told him 
that it was due to his back pain.  

In a July 2002 VA medical record, the veteran reported an 
accident while working and resulting thoracic spine pain.  
The veteran reported that he was presently unemployed.  He 
reported low back pain, the use of a back brace, and denied 
bowel or bladder dysfunction.  Upon examination, there was 
decreased range of lumbar spine motion with pain.  The 
veteran ambulated independently without assistive devices or 
significant gait deviations.  


Prior to September 26, 2003, the rating criteria for 
lumbosacral strain assigned a maximum 40 percent evaluation 
for severe strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The rating criteria for 
limitation of lumbar spine motion assigned a maximum 40 
percent evaluation for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The veteran's lumbar spine disability was rated under 
Diagnostic Code 5295-5292.  The hyphenated code used for 
rating the veteran's disability was intended to show that the 
disability included both limitation of lumbar spine motion, 
Diagnostic Code 5292, and lumbosacral strain, Diagnostic Code 
5295.  38 C.F.R. § 4.27 (2007).  The current 40 percent 
evaluation reflects severe strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, or severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).  

The Board has considered an increased evaluation prior to 
September 26, 2003, but an evaluation in excess of 40 percent 
is not provided for under the provisions of Diagnostic Codes 
5292, 5295 (2002).  Accordingly, an evaluation in excess of 
40 percent is not warranted for a lumbar spine disability 
prior to September 26, 2003.  

The Board has considered other potential diagnostic codes 
applicable prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  But the evidence of 
record did not demonstrate residuals of a fractured vertebra 
or ankylosis of the complete or lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  
Additionally, ratings in excess of 40 percent are not 
provided for ankylosis of the cervical or dorsal spine, 
limitation of cervical or dorsal spine motion, or sacroiliac 
injury or weakness.  38 C.F.R. § 4.71a, Diagnostic Codes 
5287, 5288, 5290, 5291, 5294 (2002).  


The Board has also considered rating the veteran's 
lumbosacral strain under the two diagnostic codes for 
intervertebral disc syndrome that were applicable prior to 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Prior to September 23, 2002, the rating criteria for 
intervertebral disc syndrome assigned a maximum 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Prior to 
September 23, 2002, the veteran consistently reported severe 
back pain that radiated down the extremities, left greater 
than right, with left leg weakness.  The objective evidence 
showed degenerative disc disease with intermittent positive 
straight leg raise tests, an inability to obtain reflexes, 
absent or reduced ankle jerks, muscle spasms, decreased motor 
strength, and findings consistent with S1 radiculopathy, left 
greater than right.  The evidence also intermittently showed 
negative straight leg raise tests and normal reflex, sensory, 
and motor examinations.  Resolving all reasonable doubt in 
favor of the veteran, see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the veteran's subjective complaints and objective 
symptomatology thus more closely approximates the requirement 
for a 60 percent evaluation.  38 C.F.R. § 4.7 (2007) (noting 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating).  Accordingly, prior to September 23, 2002, 
the Board finds that a 60 percent evaluation for a lumbar 
spine disability is warranted under the provisions of 
Diagnostic Code 5293.

Revised Criteria

In an April 2003 lay statement, a fellow Wal-Mart employee 
stated that once she had transported the veteran to the 
emergency room with low back pain because due to the 
intensity of the pain, the veteran was unable to transport 
himself.  In another April 2003 lay statement, the veteran's 
former Wal-Mart supervisor stated that the veteran complained 
a lot about his back pain and was eventually moved to another 
department that was less difficult on his back.  The manager 
noted that the veteran's records showed time missed due to 
back pain and that he had aggravated the back while at work.  
In an April 2003 lay statement, a hair stylist at a barber 
shop where the veteran worked stated that the veteran took 
frequent breaks and didn't always show up for work and that 
the veteran had stated that it was due to shoulder pain.  

At the April 2003 Board hearing, the veteran testified that 
almost every day his back gets so bad that he can't do 
anything.  He reported that when he has the back pain, his 
left leg gets weak.  Exacerbations were caused by bending or 
squatting.  The veteran's fiancée reported that the veteran's 
back pain medication made him drowsy and changed his 
attitude.  She stated that 2 to 3 times per week he needs to 
be left alone to go in his room and lay down.  

In April 2003 VA medical records, the veteran was wearing a 
back brace.  Examination showed no pain on straight leg raise 
test and normal, symmetrical deep tendon reflexes.  The 
veteran's gait favored his left leg.  In May 2003 VA records, 
the veteran reported back pain that was aching and 
occasionally sharp, and radiated into the left leg.  The pain 
was severe and worsened by prolonged standing, walking, and 
heavy lifting.  There was left lower extremity weakness, but 
no bowel or bladder incontinence.  Upon examination, there 
was markedly decreased range of motion.  There was a 4/5 
motor examination, grossly intact sensory examination, intact 
deep tendon reflexes, and a negative straight leg raise test.  
The back was bilaterally symmetrical without abnormal 
curvature.  There was an independent gait and the veteran was 
independent in his activities of daily living.  

A July 2003 VA spine examination was conducted.  The veteran 
reported back pain, left lower extremity weakness, and sleep 
disturbance due to low back spasm.  He could stand for about 
20 to 30 minutes and did not carry a cane or use assistive 
devices.  He reported erectile dysfunction and occasional 
bladder incontinence but no bowel dysfunction.  Upon 
examination, there was lumbar flexion to 20 degrees, 
extension to 10 degrees with mild pain, and bilateral lateral 
flexion to 20 degrees.  Muscle strength was 3/5 of the 
extensor hallucis longus, 4/5 of the anterior tibial, 4+/5 of 
the left gastroc soleus, and 5/5 in the remainder of the 
bilateral lower extremities.  There was a positive straight 
leg raise test.  The examiner opined that it was as likely as 
not that the initial inservice event caused the lumbar disk 
disease and the residual decreased range of motion and left 
lower extremity weakness.  A lumbar spine x-ray impression 
was post surgical changes, probably related to degenerative 
disc disease and degenerative arthritis.  

A July 2003 VA neurological examination was conducted.  The 
veteran reported constant low back pain that radiated to the 
bilateral lower extremities, left greater than right.  Upon 
examination, there was a straight leg raise sign on the right 
at 45 degrees and on the left at 30 degrees and a bilateral 
absence of the Achilles reflexes.  The impression was 
bilateral L5-S1 radiculopathy with pain and probable 
arachnoiditis of the lumbar spine.  In a September 2003 VA 
medical record, the veteran reported moderate, burning low 
back pain.  The pain was worsened by prolonged standing or 
walking, running, heavy lifting, and bending at the waist.  
Pain was better when lying down.  He reported radiation to 
the left hip with left leg weakness, but denied bowel or 
urinary incontinence.  Upon examination, the back was 
bilaterally symmetrical without abnormal curvature.  There 
was full range of motion and a negative straight leg raise 
test.

In October 2003 VA medical records, the veteran reported 
severe low back pain and leg weakness that caused give-way.  
Upon examination, the back was symmetrical without abnormal 
curvature and there was no muscle atrophy, point tenderness 
of the lumbosacral spine with radiculopathy to the knees, and 
a positive straight leg raise test.  The veteran used a 
walker.  The assessment was low back pain radiating to the 
legs.  In a January 2004 VA record, the veteran reported 
constant low back pain that was 7/10.  He stated he could 
barely get around, the pain was worse with ambulation and 
better with lying on his back, and disturbed his sleep.  He 
reported worsening leg weakness, but no incontinence of bowel 
or bladder.  He used a rollator and back brace and took over 
the counter and prescription medication.  Upon examination, 
the veteran was ambulatory with a rollator with an antalgic 
gait.  There was tenderness to palpation of the mid lower 
back, markedly reduced range of motion, rigidity of the 
lumbar paravertebral muscles, and intact lower extremity 
motor examination.  A lumbar spine x-ray impression was L5-S1 
fusion, L5 laminectomy, and otherwise no significant bony 
arthritic changes.  

In February 2004 VA medical records, the veteran reported 
back pain of 7/10 that was aching, burning, and stabbing, and 
made his legs weak.  He had to reposition frequently and 
lying down sometimes improved the pain.  The pain interfered 
with his sleep and awakened him at night.  Upon examination, 
there was an antalgic gait and the veteran walked with a 
rollator.  There was negative straight leg raise test, 
positive sacroiliac joint tenderness, left greater than 
right, positive Patrick's test, and intact sensory 
examination.  The motor examination showed muscle strength of 
3/5 at the bilateral hips, 3/5 at the right knee, 2/5 at the 
left knee, and 4/5 at the ankles and extensor hallucis 
longus.  Reflexes were 0/4 at the right knee, 3/4 at the left 
knee, and 3/4 at the ankles.  In March 2004 VA records, the 
veteran reported low back pain that was 8/10 and traveled to 
his posterior left leg.  The pain was shooting, aching, 
burning, and cramping.  The veteran reported difficulty 
walking, leg muscle weakness, and disturbed sleep.  There was 
no bowel or bladder dysfunction.  Upon examination, the 
veteran was unable to bend and there was lumbar spine 
tenderness.  

In a March 2004 private medical record, the veteran reported 
low back pain that radiated into his left buttock.  The 
veteran walked slow and cautiously with a walker.  There were 
normal reflexes of the lower extremities and questionably 
positive straight leg raise test on the left.  

In April 2004 VA medical records, the veteran reported low 
back and posterior left leg to foot pain.  The pain was 7/10 
and was throbbing, aching, burning, and cramping.  The 
veteran stated that his sleep was interrupted secondary to 
the pain.  An April 2004 VA lumbar spine computerized 
tomography scan (CT) impression was posterior fusion at L5-S1 
which obscures detail and moderate central stenosis at L4-L5.  

In a July 2004 lay statement, a technical college instructor 
stated that while the veteran was enrolled in his class in 
spring 2004, the veteran had expressed his concern about 
sitting for long periods of time due to a back injury.  The 
instructor noted that during class the veteran showed signs 
of discomfort and pain, the veteran left class multiple times 
due to pain, and the veteran eventually withdrew from the 
class, although he was passing at that time.  In an August 
2005 lay statement, a VA rehabilitation counselor stated that 
the veteran was enrolled in technical college but withdrew in 
February 2004.  In a July 2004 lay statement, the veteran's 
fiancée stated that she sometimes assisted him in putting on 
his shoes because he couldn't bend over.  She stated that he 
could not perform some household duties like mowing the lawn 
or home improvement and that his medication made him 
disoriented, sleepy, and dazed looking.  In a July 2004 
statement, the veteran reported that his pain medication made 
him feel weak, sleepy, and confused.  

In a September 2004 VA medical record, a lumbar spine CT 
impression was posterior fusion at L5-S1 and moderate central 
canal stenosis at L4-5.  In a November 2004 VA record, the 
veteran reported continued low back pain and burning pain in 
the left buttocks.  There was no bowel or bladder dysfunction 
and no lower extremity numbness.  Upon examination, the 
lumbar paraspinal muscles were soft and there was no 
tenderness to palpation of the paraspinal muscles or 
vertebra.  In a July 2005 VA record, the veteran reported 
chronic low back pain.  He stated he was unemployed and used 
a back brace.  An August 2005 VA lumbar spine radiology 
report impression was postoperative changes of the lumbar 
spine.  

A March 2007 spine examination was conducted.  The veteran 
reported daily low back pain, which radiated to his left leg 
and occasionally affected his ability to walk.  In the past 
year, he reported 7 or 8 incapacitating episodes of back 
pain.  The veteran reported difficulty lifting and bending 
and that the back pain greatly restricted his daily 
activities.  He denied flare-ups and reported that he wore a 
back brace and treated his pain with over the counter 
medication.  Upon examination, there was lumbar flexion to 40 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 15 degrees, with 
severe pain throughout.  Repetition did not cause additional 
limitation of motion.  There was apparent muscle spasm, 
tenderness of the left paraspinal muscles, and straight leg 
raising was to 45 degrees bilaterally.  Neurologic 
examination showed decreased motor strength at the left knee 
and decreased sensation in the left leg.  Deep tendon 
reflexes were bilaterally absent, and there was 1+ ankle jerk 
on the right and an absent left ankle jerk.  There was an 
antalgic and mincing gait.  The veteran held his spine flexed 
in the lumbar area to about 20 degrees.  He was unable to 
stand on tiptoes, stand on a single foot, or walk on his 
heels.  The diagnosis was lumbar spine degenerative joint 
disease. 

Effective September 26, 2003, under the revised rating 
criteria for spine disabilities, a 50 percent evaluation is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) (2007).  Unfavorable 
ankylosis for VA purposes is where the spine is fixed in 
flexion or extension and there is resulting restricted 
opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms, dyspnea 
or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(5).  

For VA compensation purposes, normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2007).  

Also under the General Rating Formula, any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

Effective September 23, 2002, however, Diagnostic Code 5293 
was revised to evaluate intervertebral disc syndrome either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Under the incapacitating episode method of 
rating intervertebral disc syndrome, a maximum 60 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).  An 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Under the alternate method of rating 
intervertebral disc syndrome, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1); see also 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2003).  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities were evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes and 
neurologic disabilities were evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2); 
see also 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 
(2003).  

When considering the lumbar spine disability's neurological 
manifestations, sciatic nerve paralysis, neuritis, and 
neuralgia, are assigned 10, 20, 40, 60, and 80 percent 
evaluations for sciatic nerve mild incomplete paralysis, 
moderate incomplete paralysis, moderately severe incomplete 
paralysis, severe incomplete paralysis with marked muscular 
atrophy, and complete paralysis with foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost, 
respectively.  38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 
8620, 8720 (2007).  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.  On and after September 23, 
2002, the evidence of record showed subjective complaints of 
low back pain radiating down the bilateral extremities.  The 
objective evidence of record includes a diagnosis of 
bilateral L5-S1 radiculopathy but motor examinations within 
normal limits.  These findings most closely demonstrate mild, 
but not moderate, incomplete paralysis of the sciatic nerve.  
38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  
Accordingly, on and after September 23, 2002, two separate 10 
percent evaluations for neurological manifestations of the 
lumbar spine disability in the right and left lower extremity 
are warranted.

The Board next considers an evaluation in excess of 40 
percent for a lumbar spine disability on and after September 
26, 2003.  The evidence of record for that time period does 
not demonstrate unfavorable ankylosis of the lumbar or 
complete spine.  Although the veteran keeps his lumbar spine 
fixed in flexion at 20 degrees, he retained the ability to 
conduct lumbar spine flexion to 40 degrees, extension to 10 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 15 degrees.  Additionally, unfavorable 
ankylosis as defined by VA requires resulting restricted 
opening of the mouth and chewing, breathing limited to 
diaphragmatic respiration, gastrointestinal symptoms, dyspnea 
or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.  There is no evidence of such symptomatology of 
record.  Thus, the objective evidence of record shows that 
the lumbar spine disability does not warrant a 50 or 100 
percent evaluation.  38 C.F.R. § 4.71a, General Rating 
Formula.  Accordingly, an evaluation in excess of 40 percent 
for a lumbar spine disability is not warranted after 
September 26, 2003.

Additionally, on and after September 26, 2003, an evaluation 
in excess of 40 percent under the diagnostic code for 
intervertebral disc syndrome is not warranted because 
although the veteran reported incapacitating episodes, the 
record did not demonstrate any incapacitating episodes as 
defined by VA.  38 C.F.R. § 4.71a, Diagnostic Code 5243; see 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability on and after September 26, 2003.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note (1).  As 
noted above, sciatic nerve paralysis, neuritis, and neuralgia 
are assigned 10, 20, 40, 60, and 80 percent evaluations for 
sciatic nerve mild incomplete paralysis, moderate incomplete 
paralysis, moderately severe incomplete paralysis, severe 
incomplete paralysis with marked muscular atrophy, and 
complete paralysis with foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost, respectively.  38 
U.S.C.A. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.  During this time period, the veteran reported 
bilateral radicular pain and weakness.  The objective 
evidence of record included absent deep tendon reflexes, an 
absent left ankle jerk, a 1+ right ankle jerk, reduced 
bilateral motor strength, and diagnoses of lumbar stenosis 
and degenerative disc disease.  This evidence demonstrates 
mild, and not moderate, incomplete paralysis of the sciatic 
nerve.  Accordingly, on and after September 26, 2003, the 
veteran is entitled to two separate 10 percent evaluations 
for the bilateral lower extremity neurological manifestations 
of a lumbar spine disability.

The Board has also considered, throughout the applicable time 
periods, an increased evaluation under Diagnostic Code 5242, 
for degenerative arthritis of the spine, which is rated under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
But as noted above, an increased evaluation is not warranted 
based on limitation of motion.  38 C.F.R. § 4.71a, General 
Rating Formula.

Conclusion

The Board has also considered, throughout the applicable time 
periods, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
consistently reported consistently severe low back pain that 
radiated into the bilateral extremities, left more than 
right.  The veteran also consistently reported the use of a 
back brace, pain medication, sleep disturbance due to pain, 
left lower extremity weakness, and increased pain with 
prolonged sitting, rising, walking, bending, and lifting.  
The veteran denied flare-ups.  The veteran reported that he 
had quit his most recent employment due to back and knee 
pain.  He also stated that it was difficult to obtain relief 
and that his medication made him drowsy.  Recently, the 
veteran reported that he had had 7 or 8 incapacitating 
episodes of back pain in the past year.  The objective 
medical evidence of record demonstrated that the veteran was 
ambulatory with a rollator, had moderate muscle strength, was 
independent in his activities of daily living, and had no 
muscle atrophy.  Additionally, a VA examiner found no 
additional limitation of motion upon repetition.  Thus, 
although there is substantial evidence of functional 
impairment, the evidence also demonstrated that the veteran's 
muscle strength was not markedly decreased and there was no 
additional limitation of motion due to use.  The veteran is 
not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within the 
assigned 40 and 60 percent evaluations.  38 C.F.R. §§ 4.40, 
4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbar spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  The evidence 
of record demonstrates that the veteran quit his job due to 
shoulder and back pain and lay statements indicate difficulty 
with training courses due to back and shoulder pain, but does 
not demonstrate marked interference or an unusual disability 
picture such that the regular standards have been made 
impractical.  The evidence of record does not contain 
evidence of frequent hospitalizations due to the lumbar spine 
disability.  The evidence of record does not show any 
hospitalization for the lumbar spine disability.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for ratings 
in excess to those assigned herein, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to September 23, 2002, a rating of 60 percent, but no 
more, for a lumbar spine disability is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

On and after September 23, 2002, an evaluation in excess of 
40 percent for a lumbar spine disability is denied.

On and after September 23, 2002, a 10 percent evaluation for 
right lower extremity neurological symptoms due to a lumbar 
spine disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

On and after September 23, 2002, a 10 percent evaluation for 
left lower extremity neurological symptoms due to a lumbar 
spine disability is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to assist includes a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Although a March 2007 VA 
examination was provided, the Board finds that the 
examination was inadequate.  The examiner found that there 
was no current acute or chronic nose or sinus disease and 
thus did not provide a nexus opinion.  But there were several 
diagnoses of chronic sinusitis or acute sinusitis during the 
time period that the veteran's claim was pending.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding 
that a current disability exists if a diagnosed disability is 
present at any time during the processing of the claim); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding 
that service connection requires a current disability, 
evidence of in-service incurrence, and a nexus between the 
current disability and active service).  Accordingly, a 
medical opinion must be obtained clarifying whether there is 
a relationship between any previously diagnosed sinus 
disorder and active service.  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a nexus opinion 
from the same examiner who conducted the 
March 2007 nose and sinus examination.  If 
the same examiner is not available, the RO 
must provide the veteran with an 
appropriate VA examination.  The entire 
claims file must be made available and 
reviewed by the VA examiner, and a nexus 
opinion offered regarding the etiology and 
onset of any sinus disability.  All 
pertinent symptomatology and findings must 
be reported in detail.  A complete 
rationale for all opinions must be 
provided.  The examiner must state whether 
any current or previous sinus disorder is 
related to the veteran's military service 
or to any incident therein.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


